                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION


WSOU INVESTMENTS LLC,                         §
           Plaintiff                          §
                                              §         6-20-cv-00473
-v-                                           §         6-20-cv-00474
                                              §         6-20-cv-00475
DELL TECHNOLOGIES INC., DELL                  §         6-20-cv-00476
INC., EMC CORPORATION,                        §         6-20-cv-00477
             Defendant                        §         6-20-cv-00478
                                              §         6-20-cv-00479
                                              §         6-20-cv-00480
                                              §         6-20-cv-00481
                                              §         6-20-cv-00482
                                              §         6-20-cv-00485
                                              §         6-20-cv-00486
                                              §


                           CLAIM CONSTRUCTION ORDER

       The Court held Markman hearings on May 10, 2021 and May 26, 2021. During those

hearings, the Court provided its final constructions.    The Court now enters those claim

constructions.



SIGNED this 27th of May, 2021.




                                   ALAN D ALBRIGHT
                                   UNITED STATES DISTRICT JUDGE
                                                        -473, -478 Cases

Term                              Plaintiff’s Proposed           Defendants’ Proposed              Court’s Final Construction
                                  Construction                   Construction
“group of communication           Plain and ordinary meaning     “traffic in a VLAN or other       Plain-and-ordinary meaning
traffic”                                                         identifiable communications
                                                                 group”
(’144 Patent, Claims 1, 4, 11,
12, 14)

[Proposed by Defendants]

“V is a group identifier          Plain and ordinary meaning     Plain and ordinary meaning;       Plain-and-ordinary meaning
corresponding to the group of                                    but the group identifier cannot
communication traffic”                                           be a hash value based on
                                                                 packet fields such as source
(’144 Patent, Claims 1, 11, 14)                                  address and destination
                                                                 address
(Proposed by Defendants)

“fast propagation”                Plain and ordinary meaning     Indefinite                        Not indefinite. Plain-and-
                                                                                                   ordinary meaning wherein the
(’921 Patent, Claims 1, 9, 17)                                   In the alternative this means     plain-and-ordinary meaning is
                                                                 “much faster than using the       “faster than using the
(Proposed by Defendants)                                         computing means, e.g., by         computing means
                                                                 using OSPF routing protocol”
Term                             Plaintiff’s Proposed             Defendants’ Proposed             Court’s Final Construction
                                 Construction                     Construction
“data plane means for            Subject to means-plus-function   This term is subject to 35       This term is subject to 35
forwarding packets between       construction.                    U.S.C. § 112, ¶ 6.               U.S.C. § 112, ¶ 6.
the nodes” (’921 Patent,
Claim 1) / “data plane means     Claim 1                          Claim 1                          Claim 1:
for forwarding packets to        Function: forwarding packets     Function: forwarding packets     Function: forwarding packets
other nodes in the network” (’   between the nodes                between the nodes                between the nodes
921 Patent, Claims 9, 17)
                                 Structure: 4:44-60 (link         Structure: Data plane 202        Structure: link interface 216
(Proposed by both Parties)       interface 216 and switching      (distinct from the computing     and switching fabric 214 in
                                 fabric 214); and equivalent      means) including switching       data plane 202, and equivalent
                                 structures                       fabric 214 and link interface    structures
                                                                  216; and equivalent structures
                                                                                                   Claim 9 & 17:
                                 Claim 9 & 17                     Claim 9 & 17                     Function: forwarding packets
                                 Function: forwarding packets     Function: forwarding packets     to other nodes in the network
                                 to other nodes in the network    to other nodes in the network
                                                                                                   Structure: link interface 216
                                 Structure: 4:44-60 (link         Structure: Data plane 202        and switching fabric 214 in
                                 interface 216 and switching      (distinct from the computing     data plane 202, and equivalent
                                 fabric 214); and equivalent      means) including switching       structures
                                 structures                       fabric 214 and link interface
                                                                  216; and equivalent structures
                                                -474, -475, -476, -479 Cases

Term                           Plaintiff’s Proposed            Defendants’ Proposed             Court’s Final Construction
                               Construction                    Construction
“bridge”                       Plain and ordinary meaning      “a network interface device      Plain-and-ordinary meaning
                                                               that operates no higher than the
(’536 Patent, Claims 1, 12)                                    data link layer”

(Proposed by Defendants)

“channel in a connection-based Plain and ordinary meaning      “one of the paths that has been   Plain-and-ordinary meaning
network”                                                       established in a network for
                                                               communications”
(’536 Patent, Claims 1, 12)

(Proposed by Defendants)
Term                               Plaintiff’s Proposed         Defendants’ Proposed               Court’s Final Construction
                                   Construction                 Construction
“forwarding system                 Plain and ordinary meaning   This term is subject to 35         Not subject to § 112, ¶ 6.
configured to read a priority of                                U.S.C. § 112, ¶ 6.                 Plain-and-ordinary meaning.
a data frame to be forwarded
onto the connection-based                                       Function: read a priority of a
network by way of the first                                     data frame to be forwarded
one of the ports, identify a                                    onto the connection-based
service interface which the                                     network by way of the first
map indicates corresponds to                                    one of the ports, identify a
the read user priority and                                      service interface which the
forward the data frame over                                     map indicates corresponds to
the channel in the connection-                                  the read user priority and
based network associated with                                   forward the data frame over
the identified service                                          the channel in the connection-
interface”                                                      based network associated with
                                                                the identified service interface
(’536 Patent, Claim 1)
                                                                Structure: Indefinite
(Proposed by Defendants)
Term                                Plaintiff’s Proposed                Defendants’ Proposed                Court’s Final Construction
                                    Construction                        Construction
“means for reading priorities       Subject to means-plus-function      This term is subject to 35          Subject to 35 U.S.C. § 112, ¶
of data frames directed by the      construction.                       U.S.C. § 112, ¶ 6.                  6.
bridge to at least a first one of
the bridge ports”                   Function: reading priorities of     Function: reading priorities of     Function: reading priorities of
                                    data frames directed by the         data frames directed by the         data frames directed by the
(’536 Patent, Claim 12)             bridge to at least a first one of   bridge to at least a first one of   bridge to at least a first one of
                                    the bridge ports                    the bridge ports                    the bridge ports
(Proposed by both Parties)
                                    Structure: bridge, with             Structure: Indefinite               Structure: Indefinite due to
                                    bridging system and bridge                                              lack of structure
                                    port, and equivalents thereof

                                    Algorithm (if required): see
                                    e.g., 4:26-37, 5:40-55, 6:4-14,
                                    6:15-42, 7:23-44, 8:21-28,
                                    Figs. 1, 2, 4, 5A-I, 6, and
                                    equivalents thereof.

“stackable trunk port”              Plain and ordinary meaning          “trunk port supporting the          “trunk port supporting the
                                                                        Riverstone solution (i.e. the       Riverstone solution (i.e. the
(’888 Patent, Claims 1, 8, 9,                                           additional extension 802.1Q         additional extension 802.1Q
10, 11–13, 15, 19, 20)                                                  packet header)”                     packet header)”

(Proposed by Defendants)
Term                           Plaintiff’s Proposed         Defendants’ Proposed           Court’s Final Construction
                               Construction                 Construction
“backbone VLAN trunk”          Plain and ordinary meaning   “data transport trunk links    Plain-and-ordinary meaning
                                                            defined between stackable
(’888 Patent, Claims 1, 5–7,                                trunk ports on core routers”
12, 15–20)

(Proposed by Defendants)
Term                               Plaintiff’s Proposed         Defendants’ Proposed              Court’s Final Construction
                                   Construction                 Construction
“wherein the selection and         Plain and ordinary meaning   “wherein the provisioning         Plain-and-ordinary meaning
association of at least one                                     method ignores the
backbone VLAN ID with each                                      designation of a backbone
one of the corresponding                                        VLAN trunk as in-use or
plurality of backbone VLAN                                      stand-by when associating the
trunks is undertaken                                            backbone VLAN ID with the
irrespective of one of an in-                                   backbone VLAN trunks (as
use and a stand-by designation                                  opposed to, during association
of each one of the plurality of                                 of VLANs with trunks,
backbone VLAN trunks and                                        explicitly designating physical
each one of the plurality of                                    VLANs associated with a
stackable trunk ports” (’888                                    logical VLAN as in-use and
Patent, Claim 1) / “wherein                                     explicitly designating other
the association of the plurality                                physical VLANs associated
of backbone VLAN IDs with                                       with the logical VLAN as
the backbone VLAN trunk is                                      back-up)”
undertaken irrespective of one
of an in-use and a stand-by
designation of the backbone
VLAN trunk and the at least
one stackable trunk port”

(’888 Patent, Claim 15)

(Proposed by Defendants)
Term                              Plaintiff’s Proposed         Defendants’ Proposed             Court’s Final Construction
                                  Construction                 Construction
“setting the IPPC of one of the   Plain and ordinary meaning   Order of steps: The setting of   No order except:
ports of one of said bridges                                   the IPPC to a lower IPPC must     Claims 1 and 8: [d] cannot
within the MSTI to a lower                                     occur after the creation and        start until after completion
IPPC when said port is part of                                 configuration of the Multiple       of the actions for the
the VLAN member set”                                           Spanning Tree Instances step        corresponding MSTI and
                                                               and after the creation of the       VLAN in [a] and [b],
(’435 Patent, Claims 1, 8, 13)                                 VLAN member sets step               respectively
                                                                                                 Claim 13: [e] cannot start
(Proposed by Defendants)                                                                           until after completion of
                                                                                                   the actions for the
                                                                                                   corresponding MSTI and
                                                                                                   VLAN in [b] and [c],
                                                                                                   respectively


“ideally”                         Plain and ordinary meaning   Indefinite                       Not indefinite. Plain-and-
                                                                                                ordinary meaning.
(’435 Patent, Claims 7, 11, 18)

(Proposed by Defendants)
Term                               Plaintiff’s Proposed         Defendants’ Proposed             Court’s Final Construction
                                   Construction                 Construction
“processing unit for setting the   Plain and ordinary meaning   This is subject to 35 U.S.C. §   Plain-and-ordinary meaning
Internal Port Path Cost (IPPC)                                  112, ¶ 6.
of one of the ports of one of
said bridges within the MSTI                                    Function: setting the Internal
to a high IPPC when said port                                   Port Path Cost (IPPC) of one
is not part of the VLAN                                         of the ports of one of said
member set” (’435 Patent,                                       bridges within the MSTI [to a
Claim 8) / “processing unit for                                 high IPPC when said port is
setting the IPPC of one of the                                  not part of the VLAN member
ports of one of said bridges                                    set / to a lower IPPC when
within the MSTI to a lower                                      said port is part of the VLAN
IPPC when said port is part of                                  member set]
the VLAN member set” (’435
Patent, Claim 8)                                                Structure: Indefinite

(Proposed by Defendants)

“rate of change”                   Plain and ordinary meaning   Plain and ordinary meaning;      Plain-and-ordinary meaning
                                                                not an instantaneous value
(’129 Patent, Claim 3)                                          measured at a fixed point in
                                                                time
(Proposed by Defendants)
Term                              Plaintiff’s Proposed         Defendants’ Proposed             Court’s Final Construction
                                  Construction                 Construction
“initiating a poll of resources   Plain and ordinary meaning   Both of these events trigger a   Plain-and-ordinary meaning
in the nodes of the network by                                 poll
the management station in
response to reporting from the
node or a time interval being
exceeded”

(’129 Patent, Claim 3)

(Proposed by Defendants)
                                                          -477, -482 Cases

              Term                       Plaintiff’s Proposed          Defendants’ Proposed    Court’s Final Construction
                                            Construction                    Construction
“the first set of port interfaces   Plain and ordinary meaning     Indefinite                 Not indefinite. Plain-and-
of the multi-chassis link                                                                     ordinary meaning.
aggregate”

(’489 Patent, Claims 1, 8, 15)

(Proposed by Defendants)

“removing, at the network       Plain and ordinary meaning         Indefinite                 Not indefinite. Plain-and-
node, the protocol data of a                                                                  ordinary meaning.
portion of protocol layers from
the received data stream” (’020
Patent, Claim 1) / “removes
protocol data from a portion of
protocol layers from a data
stream” (’020 Patent, Claim 6)

(Proposed by Defendants)
            Term                       Plaintiff’s Proposed         Defendants’ Proposed            Court’s Final Construction
                                           Construction                  Construction
“a control unit which removes     Plain and ordinary meaning;   Indefinite.                        Not indefinite. Plain-and-
protocol data from a portion of   not indefinite under IPXL                                        ordinary meaning.
protocol layers from a data                                     In the alternative: this term is
stream received from the                                        subject to 35 U.S.C. § 112, ¶ 6.
communication network via
the second interface, the data                                  Function: [1] removes
stream comprising useful data                                   protocol data from a portion of
and the protocol data, and                                      protocol layers from a data
switches a remaining data                                       stream received from the
stream to be transmitted to one                                 communication network via
of the terminals via the first                                  the second interface, the data
interface”                                                      stream comprising useful data
                                                                and the protocol data, and [2]
(’020 Patent, Claim 6)                                          switches a remaining data
                                                                stream to be transmitted to one
(Proposed by Defendants)                                        of the terminals via the first
                                                                interface

                                                                Structure: control unit
                                                                CONTR executing function
                                                                PHN, containing processes P1
                                                                to P3 and function SW; and
                                                                equivalent structures

“bus system”                      Plain and ordinary meaning    “a network that does not           “a network that does not
                                                                include any active components      include any active components
(’020 Patent, Claims 1, 6)                                      such as switching nodes,           such as switching nodes,
                                                                gateways, routers, or bridges,     gateways, routers, or bridges”
(Proposed by Defendants)                                        wherein all nodes are
                                                                connected to a single wire”
                                                   -480, -481, -485, -486 Cases

             Term                      Plaintiff’s Proposed           Defendants’ Proposed           Court’s Final Construction
                                          Construction                     Construction
“whether a congestion             Plain and ordinary meaning      “whether the egress node is       Plain-and-ordinary meaning.
condition exists [on/for] the                                     currently congested”
egress node”

(’133 Patent, Claims 1, 12, 13)

(Proposed by Defendants)

“processing the packets”          Plain and ordinary meaning      “modifying, at the ingress        Plain-and-ordinary meaning.
                                                                  node, the queuing priority of
(’133 Patent, Claims 1, 12, 13)                                   packets destined for the egress
                                                                  node”
(Proposed by Defendants)

“such that packets associated     Plain and ordinary meaning      “such that packets are marked     Plain-and-ordinary meaning.
with egress nodes for which                                       depending on whether they
the congestion condition does                                     are destined for a congested
not exist have a different                                        egress node, such that marked
queuing priority within the                                       packets have a different
load balancing network than                                       probability of being dropped”
packets associated with egress
nodes for which the
congestion condition exists”

(’133 Patent, Claims 1, 12, 13)

(Proposed by Defendants)
            Term                      Plaintiff’s Proposed           Defendants’ Proposed           Court’s Final Construction
                                          Construction                     Construction
“means for determining, for      This term is subject to 35       This term is subject to 35       This term is subject to 35
each packet, whether a           U.S.C. § 112, ¶ 6                U.S.C. § 112, ¶ 6                U.S.C. § 112, ¶ 6
congestion condition exists on
the egress node”                 Function: determining, for       Function: determining, for       Function: determining, for
                                 each packet, whether a           each packet, whether a           each packet, whether a
(’133 Patent, Claim 12)          congestion condition exists on   congestion condition exists on   congestion condition exists on
                                 the egress node                  the egress node                  the egress node
(Proposed by both Parties)
                                 Structure: processor 210         Structure: Indefinite            Structure: processor 210
                                 performing operations at ’133
                                 patent, 5:11-20                                                   Algorithm: None and thus
                                                                                                   indefinite for failure to
                                                                                                   disclose an algorithm.
            Term                       Plaintiff’s Proposed          Defendants’ Proposed           Court’s Final Construction
                                           Construction                    Construction
“means for processing the         This term is subject to 35      This term is subject to 35       This term is subject to 35
packets such that packets         U.S.C. § 112, ¶ 6.              U.S.C. § 112, ¶ 6.               U.S.C. § 112, ¶ 6
associated with egress nodes
for which the congestion          Function: processing the        Function: processing the         Function: processing the
condition does not exist have a   packets such that packets       packets such that packets        packets such that packets
different queuing priority        associated with egress nodes    associated with egress nodes     associated with egress nodes
within the load-balancing         for which the congestion        for which the congestion         for which the congestion
network than packets              condition does not exist have   condition does not exist have    condition does not exist have a
associated with egress nodes      a different queuing priority    a different queuing priority     different queuing priority
for which the congestion          within the load-balancing       within the load-balancing        within the load-balancing
condition exists”                 network than packets            network than packets             network than packets
                                  associated with egress nodes    associated with egress nodes     associated with egress nodes
(’133 Patent, Claim 12)           for which the congestion        for which the congestion         for which the congestion
                                  condition exists                condition exists                 condition exists
(Proposed by both Parties)
                                  Structure: processor 210        Structure: processor 210         Structure/Algorithm:
                                  which marks packets in a        which marks the packets such     processor 210 which marks
                                  manner that differentiates      that marked packets have a       packets in a manner that
                                  queuing priority based on       different probability of being   differentiates queuing priority
                                  whether the packets are         dropped than unmarked            based on whether the packets
                                  associated with egress nodes    packets                          are associated with egress
                                  for which the congestion                                         nodes for which the congestion
                                  condition exists                                                 condition exists. See, e.g.,
                                                                                                   5:33-36, 9:61-10:2, and 14:56-
                                                                                                   62.
            Term                   Plaintiff’s Proposed        Defendants’ Proposed              Court’s Final Construction
                                      Construction                 Construction
“latency cost”                Plain and ordinary meaning   “communication delay              Plain-and-ordinary meaning.
                                                           between a compute node and a
(’800 Patent, Claims 1, 13)                                data node”

(Proposed by Defendants)

“[determining/determine] an   Plain and ordinary meaning   “select[ing] one of a plurality   Plain-and-ordinary meaning1
assignment objective”                                      of assignment objectives”
                                                                                             1
                                                                                              – The plain-and-ordinary
(’800 Patent, Claims 1, 13)                                                                  meaning only excludes hard-
                                                                                             coded single-objective
(Proposed by Defendants)                                                                     assignments. It does not,
                                                                                             however, exclude a
                                                                                             determination where there may
                                                                                             only be a single assignment
                                                                                             objective available when the
                                                                                             “determination” step is made.
            Term                       Plaintiff’s Proposed        Defendants’ Proposed          Court’s Final Construction
                                          Construction                  Construction
“said element comprises: an       Plain and ordinary meaning   “said element includes all of:   Plain-and-ordinary meaning.
element for recording whether                                  an element for recording
a queue is empty or occupied,                                  whether a queue is empty or
an element for recording the                                   occupied, an element for
[number of data cells/quantity                                 recording the quantity of data
of data] contained in a queue,                                 contained in a queue, an
an element identifying a                                       element identifying a queue
queue from which data is to                                    from which data is to be
be output, and an element                                      output, and an element
identifying a group of queues                                  identifying a group of queues
from which data is to be                                       from which data is to be
output”                                                        output”

(’360 Patent, Claims 1, 26)

(Proposed by Defendants)

“expected state for said          Plain and ordinary meaning   “a [state/value] for the         Plain-and-ordinary meaning.
element”; “expected states for                                 [element/parameter] that
that element”; “expected status                                would be expected if the
for said element”; “expected                                   scheduler is functioning
state of said first element”                                   properly”

(’360 Patent, Claims 3, 12, 13,
18, 21, 24, 26, 28, 29, 48, 49)

(Proposed by Defendants)
            Term                       Plaintiff’s Proposed            Defendants’ Proposed           Court’s Final Construction
                                          Construction                       Construction
“predetermined state for said     Plain and ordinary meaning       “a state for the element that     Plain-and-ordinary meaning.
element”                                                           would be expected if the
                                                                   scheduler is functioning
(’360 Patent, Claim 1)                                             properly”

(Proposed by Defendants)

“computer generated model”        Plain and ordinary meaning       “a simulated computer model       Plain-and-ordinary meaning.
                                                                   of circuitry describing a
(’360 Patent, Claims 1, 18, 21,                                    scheduler”
26, 44, 45)

(Proposed by Defendants)

“detection means for detecting    This term is subject to 35       This term is subject to 35        This term is subject to 35
a state of an element” (’360      U.S.C. § 112, ¶ 6.               U.S.C. § 112, ¶ 6                 U.S.C. § 112, ¶ 6.
Patent, Claims 1 and 18) /
“means for detecting the state    Function: detecting a state of   Function: detecting a state of    Function: detecting a state of
of at least one element of said   an element                       an element                        an element of said scheduler
scheduler whose state depends
on which queue is selected by                                                                        Structure: module 110, 112,
                                  Structure: module 110, 112,      Structure: modules 110, 112,
said scheduler for outputting a                                                                      114, 115, 118, 120, 122, 124,
                                  114, 115, 118, 120, 122, 124,    114 . . . to 130 using a
test cell” (’360 Patent, Claim                                                                       126, 128, or 130.
                                  126, 128, or 130                 programming language
24)
                                                                   interface (PLI) as described in
                                                                   ’360 patent, 12:11–41
(Proposed by Defendants)
             Term                    Plaintiff’s Proposed            Defendants’ Proposed            Court’s Final Construction
                                          Construction                     Construction
“means for requesting said       Subject to § 112, ¶ 6            Subject to § 112, ¶ 6             This term is subject to 35
scheduler model to pass the                                                                         U.S.C. § 112, ¶ 6.
status of said element to said   Function: requesting said        Function: requesting said
monitor”                         scheduler model to pass the      scheduler model to pass the       Function: requesting said
                                 status of said element to said   status of said element to said    scheduler model to pass the
(’360 Patent, Claim 1)           monitor                          monitor                           status of said element to said
                                                                                                    monitor
(Proposed by Defendants)         Structure: module 110, 112,      Structure: modules 110, 112,
                                 114, 116, 118, 120, 122, 124,    114 . . . to 130 using a          Structure: module 110, 112,
                                 126, 128, or 130                 programming language              114, 115, 118, 120, 122, 124,
                                                                  interface (PLI) as described in   126, 128, or 130.
                                                                  ’360 patent, 12:11–41

“monitoring means for             Subject to § 112, ¶ 6           Subject to § 112, ¶ 6             This term is subject to 35
monitoring a parameter                                                                              U.S.C. § 112, ¶ 6.
relating to the operation of said Function: monitoring a          Function: monitoring a
scheduler”                        parameter relating to the       parameter relating to the         Function: monitoring a
                                  operation of said scheduler     operation of said scheduler       parameter relating to the
(’360 Patent, Claim 3)                                                                              operation of said scheduler
                                  Structure: module 110, 112,     Structure: modules 110, 112,
(Proposed by Defendants)          114, 116, 118, 120, 122, 124,   114 . . . to 130 using a          Structure: module 110, 112,
                                  126, 128, or 130                programming language              114, 115, 118, 120, 122, 124,
                                                                  interface (PLI) as described in   126, 128, or 130
                                                                  ’360 patent, 12:11–41
            Term                      Plaintiff’s Proposed           Defendants’ Proposed           Court’s Final Construction
                                          Construction                     Construction
“comparing means for             This term is subject to 35       This term is subject to 35       This term is subject to 35
comparing the detected state     U.S.C. § 112, ¶ 6                U.S.C. § 112, ¶ 6                U.S.C. § 112, ¶ 6
with a predetermined state for
said element and for             Function: comparing the          Function: comparing the          Function:      comparing   the
outputting the result of the     detected state with a            detected state with a            detected      state   with   a
comparison” (’360 Patent,        predetermined state for said     predetermined state for said     predetermined state for said
Claim 1) / “comparison means     element and for outputting the   element and for outputting the   element and for outputting the
for comparing the detected       result of the comparison         result of the comparison         result of the comparison
parameter with said expected
parameter and for outputting     Structure: rule checker 132      Structure: Indefinite            Structure: rule checker 132
the result of the comparison”                                                                      with set of rules 134
(’360 Patent, Claim 18) /
“means for detecting the state
of an element of said
scheduler at a plurality of
different times and comparing
the detected states with
expected states and outputting
the result of said comparison”
(’360 Patent, Claim 21) /
“means for detecting the state
of an element of said
scheduler at a plurality of
different times and comparing
the detected states with
expected states and outputting
the result of said comparison”
(’360 Patent, Claim 24)

(Proposed by Defendants)
            Term                     Plaintiff’s Proposed            Defendants’ Proposed       Court’s Final Construction
                                         Construction                      Construction
“determining means for          This term is subject to 35        This term is subject to 35   This term is subject to 35
determining an expected value   U.S.C. § 112, ¶ 6                 U.S.C. § 112, ¶ 6            U.S.C. § 112, ¶ 6
of said parameter”
                                Function: determining an          Function: determining an     Function: determining an
(’360 Patent, Claim 18)         expected value of said            expected value of said       expected value of said
                                parameter                         parameter                    parameter based on the
(Proposed by Defendants)                                                                       detected state of said element
                                Structure: operation(s) which     Structure: Indefinite
                                apply one or more rules                                        Structure: None and thus
                                interrelating “the detected”                                   indefinite for failure to
                                state and the “expected value,”                                disclose corresponding
                                as explained, for example, at                                  structure
                                6:34-37, 6:45-58, and 9:12-
                                11:60
The Court did not construe any of the following terms because the Defendants exceeded the limit of 36 terms.

                                                         -473, -478 Cases

 Term                                        Plaintiff’s Proposed Construction           Defendants’ Proposed Construction
 Entirety of claim 9                         Plain and ordinary meaning                  Indefinite

 (Proposed by Defendants)

 Entirety of claim 10                        Plain and ordinary meaning                  Indefinite

 (Proposed by Defendants)

 Entirety of claim 11                        Plain and ordinary meaning                  Indefinite

 (Proposed by Defendants)

 Entirety of claim 13                        Plain and ordinary meaning                  Indefinite

 (Proposed by Defendants)

 Entirety of claim 14                        Plain and ordinary meaning                  Indefinite

 (Proposed by Defendants)

 Entirety of claim 15                        Plain and ordinary meaning                  Indefinite

 (Proposed by Defendants)

 Entirety of claim 16                        Plain and ordinary meaning                  Indefinite

 (Proposed by Defendants)
Entirety of claim 17                          Plain and ordinary meaning               Indefinite

(Proposed by Defendants)

Entirety of claim 18                          Plain and ordinary meaning               Indefinite

(Proposed by Defendants)



                                                     -480, -481, -485, -486 Cases

Term                                          Plaintiff’s Proposed Construction        Defendants’ Proposed Construction
“element for recording whether a queue is     No construction required apart from      This term is subject to 35
empty or occupied”                            finding this term is not subject to 35   U.S.C. § 112, ¶ 6
                                              U.S.C. § 112, 6.
(’360 Patent, Claims 1, 5, 6, 7–9, 14–15,                                              Function: recording whether a queue is
20, 25, 26, 30, 33–35, and 38)                Alternatively, if deemed subject to 35   empty or occupied
                                              U.S.C. § 112, ¶ 6, then,
(Proposed by Defendants)                                                               Structure: queue status register 165, 167,
                                              Function: recording whether a queue is   201, or 203
                                              empty or occupied.

                                              Structure: data storage within a
                                              scheduler, such as, for example, queue
                                              status register 165, 167, 201, or 203

“an element for recording the [number of      No construction required apart from      This term is subject to 35 U.S.C. § 112, ¶
[data] cells/quantity of data] contained in   finding this term is not subject to 35   6
a queue”                                      U.S.C. § 112, ¶ 6.
                                                                                       Function: recording the [quantity of
(’360 Patent, Claims                          Alternatively, if deemed subject to 35   data/number of data cells] contained in a
1, 9, 20, 26, 30, and 38)                     U.S.C. § 112, ¶ 6, then,                 queue
(Proposed by Defendants)                    Function: recording the                     Structure: counter 169, 205, or 207
                                            [quantity of data / number of cells /
                                            number of data cells] contained in a
                                            queue;

                                            Structure: data storage within a
                                            scheduler, such as, for example, counter
                                            169, 205, or 207

“an element identifying a queue from        No construction required apart from         This term is subject to 35
which data is to be output”                 finding this term is not subject to 35      U.S.C. § 112, ¶ 6
                                            U.S.C. § 112, ¶ 6.
(’360 Patent, Claims 1, 26)                                                             Function: identifying a queue from
                                            Alternatively, if deemed subject to 35      which data is to be output
(Proposed by Defendants)                    U.S.C. § 112, ¶ 6, then,
                                                                                     Structure: pointer 177, 179, 181, 183,
                                            Function: identifying a queue from which 209, 211, 213, or
                                            data is to be output                     215

                                            Structure: data storage within a
                                            scheduler, such as, for example, pointer
                                            177, 179, 181, 183, 209, 211, 213, or 215

“an element [indicating / identifying] a    No construction required apart from         This term is subject to 35
group of queues from which data is to be    finding this term is not subject to 35      U.S.C. § 112, ¶ 6
output”1                                    U.S.C. § 112, ¶ 6.
                                                                                        Function: [identifying / indicating] a
                                            Alternatively, if deemed subject to 35      group of queues, from which data is to be
(’360 patent, Claims 1, 5, 9, 14, 15, 20,
                                            U.S.C. § 112, ¶ 6, then,                    output
26, 30, 33, 35, 38)
                                            Function: identifying a queue from which Structure: Indefinite
(Proposed by Defendants)                    data is to be output
1
  - Defendants briefed the term “an
element [identifying/indicating] a group   Structure: priority selector 173 or 208
of queues from which data is to be output”
as representative for claims
